Exhibit 10.26

 

DIRECTOR’S

 

INDEMNIFICATION AGREEMENT

 

This Agreement, dated as of July     , 2003 is made by and between Knight
Trading Group, Inc., a Delaware corporation (the “Company”), and             who
is currently serving as a director of the Company (the “Indemnitee”).

 

WHEREAS, the Indemnitee is currently serving as a director of the Company;

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into indemnification agreements with its current directors;

 

WHEREAS, the Company wishes the Indemnitee to continue to serve as a director of
the Company and the Indemnitee is willing, under the current circumstances, to
continue to serve as a director of the Company;

 

WHEREAS, the Indemnitee is currently entitled to indemnification under the
Delaware General Corporation Law (the “DGCL”), the Amended and Restated
Certificate of Incorporation of the Company (the “Restated Certificate”) and the
Amended and Restated By-Laws of the Company (the “By-Laws”), which the
Indemnitee does not regard to be adequate protection against the risks
associated with his service to or at the request of the Company;

 

WHEREAS, it is the intention of this Agreement to provide indemnification
protection to and rights for the Indemnitee whenever he is subject to a
Proceeding (as defined herein), whether the Indemnitee then is a director or
other Agent (as defined herein) or not; and

 

WHEREAS, the Company has concluded that additional protection is appropriate for
its directors.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

Section 1.    Definitions.

 

(a) “Agent” of the Company shall mean any person who was, is or may be in the
future a director, officer, employee, agent or fiduciary of the Company or a
Subsidiary, or is or was serving at the request of, for the convenience of, or
to represent the interests of the Company or a Subsidiary as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise or entity, including service with respect to
an employee benefit plan.

 

(b) “Disinterested Director” of the Company shall mean a director of the Company
who is not and was not a party to the Proceeding for which indemnification is
being sought by the Indemnitee.

 

(c) “Expenses” shall include all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ and experts’ fees,
costs, retainers, court costs, transcripts, witness fees, travel expenses,
duplicating costs, printing costs, binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses) actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 of the DGCL, the Restated
Certificate, the By-Laws or otherwise.

 

(d) “Independent Legal Counsel” shall mean a law firm, a member of a law firm or
an independent practitioner, who is experienced in matters of corporation law
and shall include any person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.

 

(e) “Proceeding” shall mean any threatened, pending or completed action,
arbitration, mediation, suit or other proceeding, whether civil, criminal,
administrative, investigative or any other type whatsoever.



--------------------------------------------------------------------------------

(f) “Subsidiary” shall mean any corporation, partnership, joint venture or other
enterprise, a majority of whose equity interests are owned or controlled by the
Company, directly or through one or more other persons or entities.

 

Section 2.    Agreement to Serve.    The Indemnitee agrees to serve as a
director or Agent of the Company, at the Indemnitee’s will (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves, so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the By-Laws or the By-Laws of any Subsidiary,
until such time as he tenders his resignation in writing or his term is
otherwise completed; provided, however, that nothing contained in this Agreement
is intended to create any right to continued service as a director or other
Agent of the Company; provided further, that nothing contained in this Agreement
(as opposed to any separate agreement) shall prevent the Indemnitee from
resigning his position or positions at the Company.

 

Section 3.    Mandatory Indemnification.    Subject to the limitations set forth
in Section 7, if the Indemnitee is a person who was, is or may in the future be
a party or is or may in the future be threatened to be made a party to or is or
may in the future be involved, including involvement as a witness, in any
Proceeding, including any Proceeding by or in the right of the Company, any
Subsidiary or any affiliate of the Company or any Subsidiary, by reason of the
fact that he is or was or has agreed to become a director or another Agent, or
by reason of any action alleged to have been taken or omitted by him in any such
capacity, the Company shall indemnify the Indemnitee (whether he is then a
director or other Agent or not) against all Expenses, liability and loss
(including, but not limited to, judgments, fines, excise taxes or penalties
pursuant to the Employee Retirement Income Act of 1974 and amounts paid or to be
paid in settlement) actually and reasonably incurred by him in connection with
the investigation, defense, settlement or appeal of such Proceeding; provided,
however, that except as provided in Section 7(c) with respect to a Proceeding
seeking to enforce rights to indemnification or other rights under this
Agreement, the Company shall indemnify the Indemnitee in connection with a
Proceeding (or part thereof) initiated by the Indemnitee only if such Proceeding
(or part thereof) was authorized by either the Board of Directors of the Company
or the Disinterested Directors thereof.

 

Section 4.    Mandatory Advancement of Expenses.    The Company shall advance
all Expenses as and when incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party or with respect to
which the Indemnitee is otherwise involved (including involvement as a witness)
as a director or another Agent of the Company. The Indemnitee hereby undertakes
to repay such amounts advanced if, but only if and to the extent that, it shall
ultimately be determined pursuant to the provisions hereof that the Indemnitee
is not entitled to be indemnified by the Company as authorized hereby or under
applicable law. The advances to be made hereunder shall be paid by the Company
to the Indemnitee within twenty (20) days following delivery of a written
request therefor by the Indemnitee to the Company, which request shall
reasonably evidence such Expenses incurred; provided, however, that, if and to
the extent that the DGCL requires, an advancement of Expenses incurred by the
Indemnitee in his capacity as a director or another Agent of the Company shall
be made only upon delivery of an undertaking by or on behalf of the Indemnitee
to repay all amounts so advanced if it ultimately shall be determined by final
judicial decision from which there is no further right to appeal that the
Indemnitee is not entitled to be indemnified for such Expenses under this
Agreement or otherwise.

 

Section 5.    Partial Indemnification.

 

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, penalties or amounts paid in settlement actually and reasonably incurred
by him in the investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company nevertheless shall
indemnify the Indemnitee for the portion of such Expenses, judgments, fines or
penalties to which the Indemnitee is entitled.

 

2



--------------------------------------------------------------------------------

Section 6.    Notice and Other Indemnification Procedures.

 

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any Proceeding, the Indemnitee shall, if the
Indemnitee believes that the indemnification with respect thereto properly may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof. The failure to notify or
promptly notify the Company shall not relieve the Company from any liability
which it may have to the Indemnitee otherwise than under this Agreement, and
shall relieve the Company from liability hereunder only to the extent the
Company actually and materially has been prejudiced.

 

(b) If, at the time of the receipt of a notice pursuant to Section 6(a), the
Company has directors’ and officers’ liability insurance (“D&O Insurance”) in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurer or insurers in accordance with the procedures set
forth in the D&O Insurance policy or policies. The Company thereafter shall take
all necessary or desirable action to cause such insurer or insurers to pay, to
or on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policy or policies.

 

(c) In the event the Company shall be obligated to pay the Expenses of the
Indemnitee in connection with any Proceeding, the Company shall be entitled to
assume the defense of such Proceeding, with counsel subject to the reasonable
approval of the Indemnitee, upon the delivery to the Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel or other related expenses subsequently incurred by the Indemnitee
with respect to the same Proceeding; provided that (i) the Indemnitee shall have
the right to employ his own counsel in any such Proceeding at the Indemnitee’s
expense and (ii) if (A) the employment of counsel by the Indemnitee previously
has been expressly authorized by the Company, or (B) the Indemnitee shall have
concluded upon the written advice of counsel reasonably acceptable to the
Company that there is an actual or potential conflict of interest between the
Company and the Indemnitee in the conduct of any such defense, or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding, the Expenses, including the fees and expenses of the Indemnitee’s
counsel, shall be paid by the Company; provided, further, that the Company shall
not be required to pay the expenses of more than one such separate counsel for
each group of persons it is indemnifying in any one Proceeding (a “Group”) to
the extent no person included in such Group has concluded upon the written
advice of counsel reasonably acceptable to the Company that there is an actual
or potential conflict of interest between such person and any other member of
the Group and, in any such case, thereafter such person shall not be included in
such Group (it being understood that more than one Group may be determined to
exist for any one Proceeding and the Company shall not be required to pay the
expenses of more than one such separate counsel for each such Group).

 

(d) All payments of Expenses and other amounts by the Company to the Indemnitee
pursuant to this Agreement shall be made as soon as practicable after a written
demand therefor by the Indemnitee is presented to the Company, but in no event
later than (i) twenty (20) days after such demand is presented or (ii) such
later date as may be permitted for the determination of entitlement to
indemnification pursuant to Section 7, if applicable; provided, however, that
the advancement of Expenses shall be made within the time provided in Section 4.

 

Section 7.    Determination of Right to Indemnification.

 

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding referred to in Section 3 or in the defense of any
claim, issue or matter described therein, the Company shall indemnify the
Indemnitee pursuant to Section 3 against Expenses actually and reasonably
incurred by him in connection with the investigation, defense or appeal of such
Proceeding. If the Indemnitee has not been successful on the merits or otherwise
in any such defense, the Company also shall indemnify the Indemnitee pursuant to
Section 3 unless, and only to the extent that, the Indemnitee has not met the
applicable standard of conduct under the DGCL as it now exists or hereafter may
be amended (but, in the case of any such amendment,

 

3



--------------------------------------------------------------------------------

only to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment).

 

(b) The determination as to whether the Indemnitee is entitled to
indemnification shall be made as follows: (1) if requested by the Indemnitee, by
Independent Legal Counsel selected by the Indemnitee with the consent of the
Company (which consent shall not be unreasonably withheld) or (2) if no request
is made by the Indemnitee for a determination by Independent Legal Counsel, (i)
by a quorum of the Board of Directors consisting of Disinterested Directors or
(ii) if such quorum is not obtainable or, even if obtainable, if a quorum of
Disinterested Directors so directs, by Independent Legal Counsel in a written
opinion.

 

(c) Notwithstanding a determination that the Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Delaware, the court in which that
Proceeding is or was pending, or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee’s right to indemnification or the
advance payment of Expenses pursuant to this Agreement, the Restated
Certificate, the By-Laws or Section 145 of the DGCL as it now exists or
hereafter may be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment). The burden of proof shall be on the Company in any such suit to
demonstrate that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in successfully
establishing his right to indemnification or advancement of Expenses, in whole
or in part, in any such action (or settlement thereof) shall be paid by the
Company.

 

(d) Notwithstanding anything in Section 3 or 4 to the contrary, the Company
shall not be liable under this Agreement to make any indemnity payment or
advancement of Expenses in connection with any Proceeding (i) to the extent that
payment actually is made, within the time frame contemplated by this Agreement,
to or on behalf of the Indemnitee under an insurance policy paid for by the
Company, except in respect of any amount in excess of the limits of liability of
such policy or any applicable deductible under such policy; (ii) to the extent
that payment has been or will, within the time frame contemplated by this
Agreement, be made to the Indemnitee by the Company otherwise than pursuant to
this Agreement; or (iii) to the extent that there was a final adjudication by a
court of competent jurisdiction that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to indemnification under
the DGCL as it now exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment).

 

Section 8.    Limitation of Actions and Release of Claims.    No Proceeding
shall be brought and no cause of action shall be asserted by the Company or any
Subsidiary or by any person or entity on behalf of the Company or any Subsidiary
against the Indemnitee, his spouse, heirs, estate, executors or administrators
after the expiration of one year from the act or omission of the Indemnitee upon
which such Proceeding is based; provided, however, that in the event that the
Indemnitee fraudulently has concealed the facts underlying such cause of action,
no Proceeding shall be brought and no cause of action shall be asserted after
the expiration of one year from the earlier of (i) the date the Company or any
Subsidiary discovers such facts or (ii) the date the Company or any Subsidiary
could have discovered such facts by the exercise of reasonable diligence. Any
claim or cause of action of the Company or any Subsidiary, including claims
predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This Section 8 shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof but as to which the Company has no actual knowledge apart from the
Indemnitee’s knowledge.

 

Section 9.    Non-exclusivity.    The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, the Restated Certificate of Incorporation or the By-Laws, a vote of the
Company’s stockholders

 

4



--------------------------------------------------------------------------------

or Disinterested Directors, any other agreement, or otherwise, both as to
administrators in his official capacity and to action in another capacity while
occupying his position as an Agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an Agent of
the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

 

Section 10.    Settlement.    The Company shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding without its prior written consent, which consent shall not be
unreasonably withheld by the Company. The Company shall not settle any
Proceeding as it relates to the Indemnitee without the Indemnitee’s prior
written consent, which consent shall not be unreasonably withheld by the
Indemnitee; provided, that such consent shall not be required if such settlement
(i) includes a release of the Indemnitee from all liability arising out of such
Proceeding and (ii) does not include an admission of fault or culpability by or
on behalf of the Indemnitee. In the event that such consent is not given by
either the Company or the Indemnitee, as the case may be, and the parties hereto
are unable to agree on a proposed settlement, Independent Legal Counsel shall be
retained by the Company, at its expense, with the consent of the Indemnitee,
which consent shall not be unreasonably withheld, for the purpose of determining
whether or not the proposed settlement is reasonable under all the
circumstances; and if Independent Legal Counsel determines the proposed
settlement is reasonable under all the circumstances, the settlement may be
consummated without the consent of the other party; provided, however, that no
settlement which would impose any penalty or limitation on the Indemnitee (as
opposed to the Company or any other person or entity) shall be made for the
benefit of or imposed upon the Indemnitee without his prior written consent.

 

Section 11.    Subrogation Rights.    In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall take all actions that reasonably may be requested to
secure such rights; provided, that the Indemnitee shall not be required to admit
any liability or waive any attorney-client privilege.

 

Section 12.    Allowance for Compliance with Commission Requirements.    The
Indemnitee acknowledges that the Securities and Exchange Commission (the
“Commission”) has expressed the opinion that indemnification of directors and
officers from liabilities under the Securities Act of 1933 (the “Act”) is
against public policy as expressed in the Act and is, therefore, unenforceable.
The Indemnitee hereby acknowledges and agrees that it will not be a breach of
this Agreement for the Company to undertake with the Commission in connection
with the registration for sale of any shares or other securities of the Company
from time to time that, in the event a claim for indemnification against such
liabilities (other than the payment by the Company of Expenses incurred or paid
by a director or officer of the Company in the successful defense of any
Proceeding) is asserted in connection with such shares or other securities being
registered, the Company will, unless in the opinion of its counsel the matter
has been settled by controlling precedent, submit to a court of competent
jurisdiction the question of whether or not such indemnification by the Company
is against public policy as expressed in the Act and the Company will be
governed by the final adjudication of such issue. The Indemnitee further agrees
that such submission to a court of competent jurisdiction shall not be a breach
of this Agreement.

 

Section 13.    Scope.

 

(a) Notwithstanding any other provision of this Agreement, the Company hereby
agrees to indemnify the Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Restated Certificate, the By-Laws or by
statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or another Agent,
such change shall be deemed to be within the purview of Indemnitee’s rights and
the Company’s obligations under this Agreement. In the event of any change in
any applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or another Agent,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

 

5



--------------------------------------------------------------------------------

(b) The Indemnitee’s rights hereunder shall apply to claims made against the
Indemnitee arising out of alleged acts or omissions which occurred prior to the
date hereof as well as those which occur after the date hereof.

 

Section 14.    Severability.    If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to Section 13.

 

Section 15.    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 16.    Successors and Assigns.    The terms of this Agreement shall
bind, and shall inure to the benefit of, the heirs, executors, administrators,
successors and legal assigns of the parties hereto.

 

Section 17.    Notices.    All notices, requests, demands and other
communications under this Agreement shall be in writing (including telecopier or
similar writing) and shall be deemed to have been given at the time when mailed,
enclosed in a registered or certified postpaid envelope, in any general or
branch office of the United States Postal Service, or sent by Federal Express or
other similar overnight courier service, addressed to the address of the parties
as set forth on the signature page of this Agreement or to such changed address
as such party may have fixed by notice or, if given by telecopier, when such
telecopy is transmitted and the appropriate answerback is received.

 

Section 18.    Governing Law.    This Agreement shall be governed exclusively by
and construed according to the internal laws of the State of Delaware, without
regard to its conflicts of law rules.

 

Section 19.    Consent to Jurisdiction.    The Company and the Indemnitee each
hereby irrevocably consents to the jurisdiction of the courts of the State of
Delaware and the Company irrevocably consents to the jurisdiction of any court
in which the Indemnitee brings action pursuant to Section 7(c), for all purposes
in connection with any Proceeding which arises out of or relates to this
Agreement. The Company agrees not to initiate any such action or Proceeding in
any state other than Delaware and both the Company and the Indemnitee hereby
agree to waive their right to a trial by jury in any such Proceeding.

 

Section 20.    Assignment.    Neither this Agreement nor any duties or
responsibilities pursuant hereto may be assigned by the Company to any other
person or entity without the prior written consent of the Indemnitee; provided,
however, that, at the request of the Indemnitee, the rights, duties and
obligations of the Company hereunder shall be assigned (by contract, operation
of law or otherwise) to the successor or transferee party, as the case may be,
in the event of (i) a sale, transfer or other disposal of all or substantially
all of the assets of the Company and its subsidiaries taken as a whole, or (ii)
a merger, consolidation or other similar transaction in which the Company is not
the surviving entity. In addition, in the event of (x) a party or parties acting
together with any affiliates thereof, acquiring beneficial ownership (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of 50% or more of the
stock of the Company ordinarily entitled to vote in the election of directors
(“Voting Stock”), or (y) any other transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation) as
a result of which the Company’s stockholders of record as constituted
immediately prior to such transaction (or series of related transactions) hold
less than fifty

 

6



--------------------------------------------------------------------------------

(50%) of the Voting Stock of the surviving or acquiring entity immediately
following consummation of such transaction (or series of related transactions),
the rights, duties and obligations of the Company hereunder may be assigned (by
contract, operation of law or otherwise) to another person or entity if such
person or entity has net worth at the time of such assignment at least equal to
the net worth of the Company at such time.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

KNIGHT TRADING GROUP, INC.

 

 

By:

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

Address:                                     
                                                  

                                                                               
                      

                                                                               
                      

Telecopy No.:                                       
                                     

           

INDEMNITEE:

   

--------------------------------------------------------------------------------

   

Name:

Title:

 

Address:                                     
                                                  

                                                                               
                      

                                                                               
                      

Telecopy No.:                                       
                                     

           

 

8